Citation Nr: 9913900	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-17 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for myalgia of 
paravertebral muscles, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which increased the disability rating 
for the veteran's service-connected myalgia of paravertebral 
muscles from noncompensable (zero percent) to 20 percent.  
The veteran filed a timely appeal to this determination.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's low back disorder is currently manifested 
by severely limited lumbar spine motion, severe low back pain 
and paraspinal muscle tenderness, and credible complaints of 
significant interference with daily functioning due to this 
pain and limited mobility.


CONCLUSION OF LAW

The schedular criteria for an increased rating to 60 percent 
for myalgia of paravertebral muscles have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.14, 4.40, 4.45, 4.73, Diagnostic Code 5299-5320 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that in July 1998, 
following the receipt of a VA examination report and various 
VA outpatient treatment notes, the RO issued a rating 
decision which increased the disability evaluation for the 
veteran's service-connected myalgia of paravertebral muscles 
from 20 percent to 40 percent.  The Board notes that in a 
claim for an increased rating, "the claimant will generally 
be presumed to be seeking the maximum available benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet.App. 35, 
38 (1993).  There is nothing in the record to show that the 
veteran expressly stated that he was only seeking a 40 
percent rating for his disorder.  Further, there is no 
written withdrawal of this issue under 38 C.F.R. § 20.204 
(1998).  Therefore, the issue of an increased rating for 
myalgia of paravertebral muscles remains in appellate status.

The veteran's claim for an increased rating for myalgia of 
the paravertebral muscles is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1998 
(hereinafter, the "Court") has held that a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to render the claim well grounded.  See Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a schedular 
evaluation of the veteran's disorder have been properly 
developed.  No further assistance to the veteran is required 
on that issue to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet.App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet.App. 625, 629 
(1992).

Evidence relevant to the current level of severity of the 
veteran's back disorder includes multiple VA outpatient 
treatment notes dated from the early 1990s to August 1997.  
These notes indicate numerous instances of complaints of, and 
treatment for, back pain, including treatment at a VA chronic 
pain clinic.  Of particular note is a treatment note dated in 
January 1996, at which time the veteran reported a long 
history of chronic low back pain which was aggravated by 
movement.  Physical examination revealed that the veteran's 
back was exquisitely tender to even light touch of the lower 
lumbar spine, and was extremely tender with even light 
palpation of the paraspinal muscles and lateral muscles 
bilaterally.  The veteran complained of severe pain with any 
flexion or movement.  X-rays showed "severe osteopenia and 
old fractures."  Range of motion studies could not be 
performed secondary to pain.  The examiner diagnosed acute 
chronic low back pain, and noted that he had had an acute 
flare up of this pain.  At the time of a follow-up 
examination a few weeks later, the veteran again complained 
of paraspinal tenderness and pain at the lumbar level.  The 
veteran requested, and was prescribed, a walker due to the 
"great discomfort" he experienced upon ambulation.  The 
examiner diagnosed several prescription pain relief 
medications, and recommended local heat application 2 to 3 
times per day, with local massage as needed.  The situation 
was similar in August 1997, at which time the veteran was 
found to be very tender to palpation in the mid-thoracic and 
mid-lumbar spine areas.  He was unable to attempt flexion or 
other spinal range of motion testing due to pain.  

Also of record is a VA examination report dated in July 1995.  
At that time, the veteran complained of generalized back 
pain, worse in the lower back.  He stated that the pain was 
constantly present, and that the low back pain was so severe 
that it frequently woke him up at night.  Physical 
examination revealed tenderness to palpation to the mid to 
lower thoracic vertebrae, and throughout the lumbar 
vertebrae.  There was marked kyphosis of the thoracic spine, 
and a loss of normal lumbar lordosis.  There was tenderness 
to palpation over the paraspinal muscles throughout the 
thoracic and lumbar spine.  Range of motion testing of the 
lumbar spine showed flexion to 60 degrees, extension to 25 
degrees, lateral flexion to 15 degrees bilaterally, and 
rotation to 25 degrees bilaterally.  It was noted that a 
previous x-ray taken in October 1994 showed severe diffuse 
osteopenia with severe degenerative disc disease.  There was 
also evidence of compression fractures at the T12 and L3 
vertebrae.  Also noted at that time was Grade I 
spondylolisthesis at the L5-S1 level.  The examiner diagnosed 
symptoms of severe back pain with radiographic evidence of 
diffuse osteopenia and severe degenerative disc disease.  The 
examiner also noted that "there is evidence of discomfort of 
the paravertebral muscles which likely is a reflection of the 
severe underlying degenerative disc disease."

More recently, the veteran again underwent a VA examination 
in October 1997.  This examiner noted that the veteran's 
claims file had been reviewed.  Physical examination revealed 
that the lumbar area was markedly tender on percussion, with 
lumbar lordosis.  Straight leg raising was possible only to 
30 degrees, at which point it caused marked discomfort in his 
back.  Range of motion testing showed flexion forward to 50 
degrees, extension backward to 15 degrees, lateral flexion to 
25 degrees bilaterally, and rotation to 25 degrees 
bilaterally.  The examiner diagnosed osteoporosis of the 
spinal column, dorsal kyphosis with compression fractures of 
T5 to T12, compression fractures at L1 and L4, and 
radiculopathy in the right leg.

In addition, the veteran has submitted several statements, 
variously dated, in which he has related the ways in which 
his lower back problems have affected him.  Specifically, he 
has stated that his back problems have make it difficult to 
stand, walk, and climb, and have had "a detrimental effect 
on my daily activities" due to loss of mobility and 
strength.

The veteran's service-connected back disorder has been 
evaluated as 40 percent disabling by analogy to the 
provisions of 38 C.F.R. § 4.73, Diagnostic Code (DC) 5320, 
pursuant to which the severity of injury to the muscles of 
Group XX is evaluated.  DC 5320 states that Muscle Group XX 
includes those muscles responsible for postural support of 
the body, and extension and lateral movements of the spine.  
Muscles listed as part of this group include the 
sacrospinalis muscles, including the erector spinae and its 
prolongations in the thoracic and cervical regions.  Pursuant 
to this code, a 40 percent rating is warranted for moderately 
severe impairment of Group XX muscles in the lumbar region.  
If such impairment is severe, a 60 percent rating is 
warranted.

In analyzing the veteran's claim, the Board notes that it is 
somewhat unclear precisely which of the veteran's multiple 
low and middle back problems are part of his service-
connected disorder.  Indeed, the RO rating decision appealed 
from framed the issue in terms of an unspecified "low back 
disorder." Furthermore, comments by the examiners who 
performed the July 1995 and October 1997 VA examinations 
appear to indicate that the veteran's back problems, 
including osteopenia, degenerative disc disease, 
paravertebral muscle pain, spondylolisthesis at L5-S1, and 
multiple compression fractures, are interrelated and all 
contribute to the veteran's low back pain.  On examination in 
July 1995, the examiner opined that the veteran's diffuse 
osteopenia and severe degenerative joint disease were 
undoubtedly the source of the veteran's back pain.  He noted 
that the veteran had a history of rheumatoid arthritis which, 
however, was felt to be quiescent and nonactive at that time.  
Further, he noted the veteran's post-herpetic neuralgia but 
reported that the related symptoms appeared to be quite 
distinct from the veteran's constant back pain.  He found 
further, that the evidence of discomfort of the paravertebral 
muscles was likely a reflection of the severe underlying 
degenerative disk disease.  Moreover, on examination in 
October 1997, the examiner noted that the veteran's service-
connected disease had been markedly increased by the 
manifestations of the veteran's nonservice-connected 
osteoporosis.  The Board notes that the RO has determined 
that "it [is] not possible to determine which pain is 
attributable to which condition, and therefore, we will not 
attempt to do so."  The Board has taken a similar approach 
in this case in evaluating the veteran's service-connected 
disorder.

A review of the evidence detailed above reveals that the 
veteran suffers from very significant limitation of lumbar 
spine motion.  He has also repeatedly been found to suffer 
from "severe pain" in the low back, as well as extreme 
tenderness to even a light touch over the paravertebral 
muscles.  This pain has been treated with multiple 
prescription pain killers, as well as the use of a TENS unit, 
a back belt, heating pads, massage, and physical therapy.  
The veteran also uses a walker due to the pain he experiences 
upon ambulation. 

In addition, at the time of a July 1995 hearing before an RO 
hearing officer, the veteran provided extensive testimony, 
which the Board finds credible, as to the ways in which the 
pain and decreased range of motion of his lumbar spine have 
made the normal tasks of everyday living difficult. 
Specifically, the veteran complained of constant aching pain 
in his back and frequent back spasms, which made everyday 
tasks such as mowing the lawn, shoveling snow, sweeping the 
floor, and vacuuming essentially impossible, requiring him to 
hire others to perform these activities.  He also stated that 
his back pain had prevented him from engaging in pleasurable 
pastimes, such as hunting and playing baseball.  In this 
regard, the Board notes that while lay witnesses are 
generally not competent to offer evidence which requires 
medical knowledge, such as opinions regarding medical 
causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder.  Jones v. Brown, 7 Vet.App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Furthermore, many of these complaints, to particularly 
include severe pain on motion, have been objectively 
confirmed upon medical examination.  Such symptoms would 
undoubtedly result in some functional loss in addition to 
that which has objectively been demonstrated, and which the 
Board must consider.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca 
v. Brown, 8 Vet.App. 202, 206-7 (1995).  Furthermore, 
extensive VA outpatient treatment notes indicate that the 
veteran's low back problems are subject to periodic nearly 
incapacitating flare-ups, particularly following physical 
activity, which the Board must also consider in its 
evaluation.  See 38 C.F.R. §§ 4.14 and 4.40; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board 
therefore determines that the objective evidence of limited 
lumbar spine motion, when viewed in conjunction with the 
veteran's hearing testimony and consistent complaints of 
constant aching pain on use and functional limitation, which 
the Board finds credible, establishes that the veteran's low 
back disorder more closely approximates the level of severity 
contemplated by a 60 percent rating under DC 5299-5320.  
However, since a 60 percent rating is the highest rating 
available under this code, an increased rating under DC 5320 
is not available.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other related 
codes.  There are two diagnostic codes relating to back 
disorders which provide for ratings in excess of 60 percent.  
The first, DC 5285, is used to evaluated the severity of 
residuals of fractured vertebrae.  In this regard, the Board 
finds that while the veteran does suffer from multiple 
fractured vertebrae, there is no evidence which indicates 
that this pathology is related to the veteran's service-
connected myalgia or that the service-connected disability is 
characterized by spinal cord involvement, that the veteran is 
bedridden, or that the veteran is required to wear long leg 
braces, as is required for the assignment of a 100 percent 
rating under this code.  Further, while under Diagnostic Code 
5285, residuals of vertebral fractures without cord 
involvement are rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body, the requirements for this 
additional rating do not appear to be applicable in this 
case.  In addition, there is no evidence of record which 
indicates that the veteran suffers from complete bony 
fixation (ankylosis) of the spine, as is required for an 
evaluation under DC 5286.  Thus, an evaluation under these 
codes would not result in a higher rating.

For the foregoing reasons, the Board finds that a 60 percent 
rating is the appropriate rating for the veteran's myalgia of 
paravertebral muscles.  The Board would point out that its 
adjudication of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  In 
Floyd v. Brown, 9 Vet.App. 88, 96 (1996), the Court held that 
the Board does not have jurisdiction to assign an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  In this appeal, 
however, there has been no assertion or showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet.App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

An increased disability rating to 60 percent for the 
veteran's myalgia of paravertebral muscles is granted, 
subject to the controlling regulations governing the payment 
of monetary awards.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

